STATON, Judge,
dissenting in part and concurring in part.
I dissent to Issue II of today’s opinion for these reasons:
I. The Majority’s determination that Mark’s child support obligation can be retroactively modified prior to the date he filed his petition contravenes binding precedent set by the Indiana Supreme Court.
II. The Majority’s opinion undermines the overall function of child support which focuses on the needs of the children, not that of the parents.
The Majority determines that the trial court did not err when it recognized an oral agreement between Mark and Karen which allowed Mark to retroactively reduce his child support obligation prior to Mark’s filing of his petition for modification in June 1994. This determination violates precedent set by the Indiana Supreme Court.
The Indiana Supreme Court has expressly stated that retroactive modification of support payments is erroneous if the modification relates back to a date earlier than the filing of a petition to modify. Donegan v. Donegan, 605 N.E.2d 132, 133, n. 1 (Ind.1992). A trial court has the discretion to make a modification of support payments effective either at or any time after the filing of the petition. Id.
The Indiana Supreme Court has explained that the procedural rules for the modification of child support when one of several children dies are similar to those when a child is emancipated, as both events terminate the obligation to support a child. Kaplon v. Harris, 567 N.E.2d 1130, 1132 (Ind.1991). This rule provides:
Under an undivided support order for several children, the obligated parent may not arbitrarily reduce the support payment. Instead, the obligor should petition the trial court for an examination of current conditions to determine if modification of the order is proper.... [Thereafter] the trial court [is] empowered to credit, modify or terminate [the obligation of] support payments coming due after that date.
Id. at 1132-1133.
In Kaplon, the obligor was required to pay $96.00 per week child support for his three children. Id. at 1131. One year and a half after the death of one of the children, the father petitioned the trial court for a modification of or termination of support as his other two children were emancipated. Id. The trial court credited father with one-third of every support payment due after the date of his son’s death on October 10,1987. Id. at 1132-1133. The Indiana Supreme Court determined that this was an impermissible retroactive modification and indicated that the trial court could only modify the Father’s obligation back to the date he filed his petition, April 26, 1989. Id. at 1133.
Here, the Majority upholds the trial court’s impermissible retroactive modification prior to the date Mark filed his petition for modification based upon Mark and Karen’s agreement. Yet, consideration of this agreement is erroneous.6 Out-of-court agreements regarding the modification of child *943support are not enforceable unless first approved by the trial court or merged into a court order. Brewer v. Brewer, 506 N.E.2d 830, 831 (Ind.Ct.App.1987), reh. denied, trans. denied (quotations omitted). A child’s needs compel the principle that out-of-court support agreements must be judicially recognized or incorporated into a court order to be enforceable. Id.
To allow otherwise would undermine the overall function of child support which focuses on the needs of the children not that of the parents as neither parent should be able to contract away funds specifically intended to benefit their children.7 Id. The rigidity of the retroactive modification rule is necessary to ensure protection of the interests of the child and to disallow parents from making child support arrangements at their own convenience which may be motivated by their own self-interests rather than the interests of the child.
While application of the rule imposes a harsh result considering the tragic circumstances presented here, this court is bound by precedent set by the Indiana Supreme Court. Until our highest court decides differently, I must follow its rule. The Majority’s decision today merely erodes our established doctrine of stare decisis.
For these reasons, I dissent to the Majority’s determination allowing the retroactive modification of Mark’s child support obligation prior to the date of filing of his petition for modification. I would remand this case to the trial court for a new calculation of the amount of support due which accumulated prior to the date of the filing of the petition. In all other aspects, I concur.

. The Majority contends that this case is distinguishable from Kaplon because Mark and Karen mutually agreed to the reduced support. In so doing, the Majority indicates that three exceptions exist to the retroactive modification rule, including an exception which allows modification when “the parties have agreed to and carried out an alternative method of payment which substantially complies with the spirit of the support decree.” Op. at 939 (citing DeMichieli v. DeMichieli, 585 N.E.2d 297, 301 (Ind.Ct.App.1992)). However, the Indiana Supreme Court has set forth these narrow exceptions only in the context of an obligated parent seeking credit against a support obligation for payments not conforming to the support order. See O’Neil v. O'Neil, 535 N.E.2d 523, 524 (Ind.1989). The court has not applied these exceptions in the case of the retroactive modification of child support prior to the filing date of a petition for modification and in O’Neil, the court expressly approved this court’s decision applying the retroactive modification rule which allowed for a partial reduction of child support retroactive to the date of filing of the petition only. Id. at 523. As a result, the Majority’s attempt to distinguish this case from Kaplon based upon the fact that Mark and Karen mutually agreed to the reduction is in error as the parties' agreement has no effect in this context. See id. and Brewer, infra.


. The Brewer court noted that a child support award makes the noncustodial parent a debtor to the custodial parent who serves as a trustee of the funds for the benefit and use of the child. Brewer, supra (citing Corbridge v. Corbridge, 230 Ind. 201, 102 N.E.2d 764 (1952) and Grace v. Quigg, 150 Ind.App. 371, 276 N.E.2d 594 (1971)).